Case 1:21-cv-22344-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-22344-BLOOM/Otazo-Reyes

 CLAIRE CANTAVE,

           Plaintiff,

 v.

 HOLIDAY CVS, L.L.C., et al.,

       Defendants.
 _________________________/

                                ORDER ON MOTION TO DISMISS

           THIS CAUSE is before the Court upon Defendant Holiday CVS, L.L.C.’s (“Defendant”)

 Motion to Dismiss the Amended Complaint Because It Alleges Negligent Mode of Operation, ECF

 No. [5] (“Motion”), filed on July 2, 2021. Plaintiff Claire Cantave (“Plaintiff”) filed a Response in

 Opposition to the Motion, ECF No. [9] (“Response”), to which Defendant filed a Reply, ECF No.

 [10] (“Reply”). The Court has carefully reviewed the Motion, the record in this case, the applicable

 law, and is otherwise fully advised. For the reasons set forth below, the Motion is denied.

      I.       BACKGROUND

           Plaintiff initiated this action on March 17, 2021. ECF No. [1-2] at 3. 1 According to the

 Amended Complaint, Plaintiff was a business invitee at CVS pharmacy located at 11221 S.W.

 152nd Street, Miami, Florida. ECF No. [5-1] ¶ 6. As Plaintiff was walking through the CVS

 pharmacy, she slipped and fell on the lid of a plastic bin, thereby sustaining injuries. Id. ¶¶ 8-9.

 Based on the foregoing, the Amended Complaint asserts two claims for relief: (1) premises liability



 1
   This action was originally filed in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-
 Dade County, Florida entitled Claire Cantave v. Holiday CVS, LLC, Case No. 2021-006488-CA-01
 (“Circuit Court Action”). Defendant removed this action on June 25, 2021. ECF No. [1].
Case 1:21-cv-22344-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 2 of 5

                                                           Case No. 21-cv-22344-BLOOM/Otazo-Reyes


 against Defendant; and (2) negligence against John Doe, an employee and manager/supervisor for

 Defendant. Defendant now seeks to dismiss the Amended Complaint in its entirety on the basis

 that Plaintiff alleges claims of negligent mode of operation, 2 which is no longer a cognizable action

 under Florida law. See generally ECF No. [5].

     II.      LEGAL STANDARD

           A pleading in a civil action must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

 detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule

 8(a)(2)’s pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-

 me accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

           When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

 plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

 of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

 Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and

 courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

 Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty. Sheriff’s

 Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the factual



 2
  The Amended Complaint’s allegations of negligent mode of operation are located in paragraphs 10(c), (f),
 (g) incorrectly marked as the second (f), (h) incorrectly marked as (g), and (i) incorrectly marked as (g), as
 well as paragraph 15(b), (e), (f), and (g) through (i).


                                                       2
Case 1:21-cv-22344-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 3 of 5

                                                           Case No. 21-cv-22344-BLOOM/Otazo-Reyes


 allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful conduct

 rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental Ass’n v.

 Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682).

     III.      DISCUSSION

            Defendant contends that the Amended Complaint is subject to dismissal because it

 impermissibly asserts claims of negligent mode of operation, which the Florida legislature

 abrogated in 2010 with the enactment of Fla. Stat. § 768.0755. 3 Specifically, § 768.0755, entitled,

 “Premises liability for transitory foreign substances in a business establishment” provides as

 follows:

            (1) If a person slips and falls on a transitory foreign substance in a business
            establishment, the injured person must prove that the business establishment had
            actual or constructive knowledge of the dangerous condition and should have taken
            action to remedy it. Constructive knowledge may be proven by circumstantial
            evidence showing that:

            (a) The dangerous condition existed for such a length of time that, in the exercise
            of ordinary care, the business establishment should have known of the condition;
            or

            (b) The condition occurred with regularity and was therefore foreseeable.

            (2) This section does not affect any common-law duty of care owed by a person
            or entity in possession or control of a business premises.

            In her Response, Plaintiff argues that § 768.0755 merely shifts the burden of proof to

 Plaintiff to demonstrate that the business establishment had actual or constructive knowledge of

 the dangerous condition, and does not abrogate any common law theories of negligence. In other


 3
   In 2010, the Florida legislature repealed Fla. Stat. § 768.0710, which allowed plaintiffs to hold defendants
 liable for “failing to exercise reasonable care in the maintenance, inspection repair, warning, or mode of
 operation of the business premises.” Fla. Stat. § 768.0710(2)(b). Under the repealed statute, liability was
 imposed “simply on the basis that a premises owner operated an establishment in a negligent manner,
 regardless of whether the premises owner had actual or constructive knowledge of the specific factual
 circumstances resulting in the injury.” Caldwell v. Johnson Controls Sec. Sols. LLC, Inc., No. 18-cv-61672,
 2019 WL 2247542, at *2 (S.D. Fla. Feb. 11, 2019), report and recommendation adopted, No. 18-cv-61672,
 2019 WL 2247541 (S.D. Fla. Mar. 7, 2019).


                                                       3
Case 1:21-cv-22344-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 4 of 5

                                                      Case No. 21-cv-22344-BLOOM/Otazo-Reyes


 words, Plaintiff contends that she may assert a theory of negligent mode of operation “to the extent

 it results in the creation of a dangerous condition proving actual knowledge under Florida Statute

 § 768.0755.” ECF No. [9] at 9.

        As an initial matter, the Court must highlight that it is unclear whether negligent mode of

 operation remains a viable theory of recovery in slip and fall cases involving transitory substances.

 Indeed, while some federal courts applying Florida law have addressed claims for negligent mode

 of operation even after the enactment of § 768.0755, others have not. See, e.g., Malley v. Royal

 Caribbean Cruises Ltd, 713 F. App’x 905, 910 (11th Cir. 2017) (“A negligent mode of operation

 claim is recognized under Florida law as a claim that a business created an unsafe environment

 through the manner in which it conducts its business.” (citing Markowitz v. Helen Homes of

 Kendall Corp., 826 So. 2d 256, 260-61 (Fla. 2002); Etheredge v. Walt Disney World Co., 999

 So.2d 669, 672-73 (Fla. 5th DCA 2008))); Woodman v. Bravo Brio Rest. Grp., Inc., No. 6:14-cv-

 2025-ORL-40, 2015 WL 1836941, at *3 (M.D. Fla. Apr. 21, 2015) (“Section 768.0755 has clearly

 eliminated the mode of operation theory as a basis for recovery in slip-and-fall cases and Plaintiff

 may not pursue her claim on this basis.”); see also Marquez v. BJ’s Wholesale Club, Inc., No. 21-

 cv-60828-AHS (S.D. Fla. June 7, 2021), ECF No. [16] (collecting cases).

        At this stage of the proceedings, the Court does not need to conclusively determine whether

 negligent mode of operation is a viable theory of recovery under Florida law. Nonetheless, based

 upon the plain language of Fla. Stat. § 768.0755, it is apparent that Plaintiff now has burden of

 proving that Defendant “had actual or constructive knowledge of the dangerous condition[.]”

 § 768.0755(1) (emphasis added). Importantly, Plaintiff does not dispute that Defendant’s

 knowledge is an essential element of her claim. Plaintiff “seeks to establish that Defendant

 breached its common law duty to maintain the premises in a reasonably safe condition and to warn




                                                  4
Case 1:21-cv-22344-BB Document 11 Entered on FLSD Docket 08/04/2021 Page 5 of 5

                                                      Case No. 21-cv-22344-BLOOM/Otazo-Reyes


 of dangers it knew or should have known about, while also satisfying Fla. Stat. § 768.0755’s

 evidentiary burden, by proving that Defendant knew or should have known” of the plastic bin lid

 left on the floor. ECF No. [9] at 7. Moreover, the Amended Complaint does not only plead

 allegations of negligent mode of operation, but also lists at least four other ways in which each

 Defendant was purportedly negligent. See ECF No. [5-1] ¶¶ 10, 15.

          Based upon the foregoing, the Court agrees with Plaintiff that dismissal is improper under

 these circumstances and that she should be permitted to engage in discovery to determine whether

 the allegations of negligent mode of operation are relevant to Defendant’s actual or constructive

 knowledge. To the extent discovery does not yield in Plaintiff’s favor, Defendant may properly

 renew its argument in a motion for summary judgment.

    IV.       CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Motion, ECF No. [5], is DENIED.

              2. Defendant shall file an Answer to the Amended Complaint, ECF No. [5-1], no later

                 than August 17, 2021.

          DONE AND ORDERED in Chambers at Miami, Florida, on August 3, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                  5
